REQUESTED BY: Senator Jerome Warner Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator:
This is in reply to your inquiry concerning the constitutionality of LB 893. In your letter you refer to four cases decided by the Supreme Court of Nebraska regarding laws similar to LB 893 which were not included in our opinion of March 12, 1982.
We are familiar with the cases you have referred to, and many others, which stand for the same proposition as set forth in the Lincoln Dairy case referred to in our previous opinion. In fact in cases where attempts to fix prices have been before our Supreme Court since the Lincoln Dairy
case was decided that case has been cited by the court as authority for the propositions that the Legislature may not delegate its powers to an administrative agency nor indulge in arbitrary price fixing or destruction of lawful competition.
In our opinion the decisions which you referred to do not make the constitutionality of LB 893 any less suspect.
Very truly yours, PAUL L. DOUGLAS Attorney General Bernard L. Packett Assistant Attorney General